DETAILED ACTION
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 and adding claims 22-27 in the reply filed on 05/31/2022 is acknowledged.

Allowable Subject Matter
Claims 1-15 and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference of Hazelton (U.S. Pub. No. 2018/0129215) teaches a system and method to operate an automated vehicle, wherein changes in the position of surrounding vehicles or changing traffic conditions that trigger a macro level rerouting evaluation by the autonomous vehicle is determined. A CPU 110D is provided in the vehicle 10D and is configured to receive vehicle input information from a plurality of sources in the vehicle 10D, such as text or voice information from the occupants or data information from the vehicle's GPS 114D, and generates corresponding output information based on the input information. Hazelton does not teach receiving first and second set of training inputs wherein one is a sensor data of an environment along a portion of a roadway and the other is off-board information associated with the portion of the roadway. The prior arts also do not teach the most important part of the claims wherein evaluating the received first and second set of training inputs with respect to ground truth data for the portion of the roadway, wherein the ground truth data includes one or more measurements of water thickness across one or more areas of the portion of the roadway. The one or more measurements of water thickness to give classification or continuous estimation of wetness along the one or more areas of the portion of the roadway. The evaluating generates road wetness information based on the received first and second sets of training inputs and the ground truth data as mentioned in claims 1 and 22. 
Lerner (U.S. Pub. No. 2020/0349833) teaches a dynamic speed limit for vehicles and autonomous vehicles wherein the optimized dynamic speed limit is optimally adapted to the monitored current road conditions in accordance with federated learning techniques applied to the one or more machine learning models; and performing a driving operation for the vehicle in accordance with the optimized dynamic speed limit, wherein the driving operation causes the vehicle to move at a driving speed that is approximately equal to the optimized dynamic speed limit. Lerner does not teach receiving first and second set of training inputs wherein one is a sensor data of an environment along a portion of a roadway and the other is off-board information associated with the portion of the roadway. The prior arts also do not teach the most important part of the claims wherein evaluating the received first and second set of training inputs with respect to ground truth data for the portion of the roadway, wherein the ground truth data includes one or more measurements of water thickness across one or more areas of the portion of the roadway. The one or more measurements of water thickness to give classification or continuous estimation of wetness along the one or more areas of the portion of the roadway. The evaluating generates road wetness information based on the received first and second sets of training inputs and the ground truth data as mentioned in claims 1 and 22. 
Wylie (U.S. Pub. No. 2021/0056778) teaches a machine learning model with the vehicle data, the vehicle attributes, and the environment data, the machine learning model trained to detect anomalies associated with the plurality of vehicles, and wherein the training includes applying a clustering technique to the vehicle data, the vehicle attributes, and the environmental data to generate one or more clusters of data, and the one or more clusters of data generated based on one or more of vehicle make, model, year, weather conditions, and road conditions. Wylie does not teach receiving first and second set of training inputs wherein one is a sensor data of an environment along a portion of a roadway and the other is off-board information associated with the portion of the roadway. The prior arts also do not teach the most important part of the claims wherein evaluating the received first and second set of training inputs with respect to ground truth data for the portion of the roadway, wherein the ground truth data includes one or more measurements of water thickness across one or more areas of the portion of the roadway. The one or more measurements of water thickness to give classification or continuous estimation of wetness along the one or more areas of the portion of the roadway. The evaluating generates road wetness information based on the received first and second sets of training inputs and the ground truth data as mentioned in claims 1 and 22. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferguson (U.S. Pub. No. 2014/0067187) teaches a construction zone detection using a plurality of information sources.
Yang (U.S. Pub. No. 2020/0008028) teaches a vehicle behavior monitoring systems and methods.
Jang (U.S. Pub. No. 2018/0170375) teaches an electronic apparatus and method of operating a vehicle during dangerous situation.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691